UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 05-7025



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


DWAYNE DELESTON,

                                            Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Charleston. David C. Norton, District Judge.
(CR-99-751; CA-02-3895)


Submitted:   February 23, 2006             Decided:   March 1, 2006


Before WIDENER, NIEMEYER, and KING, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Dwayne Deleston, Appellant Pro Se. Kevin Frank McDonald, OFFICE OF
THE UNITED STATES ATTORNEY, Columbia, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

             Dwayne Deleston seeks to appeal the district court’s

orders denying relief on his motions filed under 28 U.S.C. § 2255

(2000).     The orders are not appealable unless a circuit justice or

judge     issues   a   certificate    of     appealability.       28   U.S.C.

§ 2253(c)(1) (2000). A certificate of appealability will not issue

absent “a substantial showing of the denial of a constitutional

right.”     28 U.S.C. § 2253(c)(2) (2000).       A prisoner satisfies this

standard by demonstrating that reasonable jurists would find that

the district court’s assessment of his constitutional claims is

debatable and that any dispositive procedural rulings by the

district court are also debatable or wrong.                See Miller-El v.

Cockrell, 537 U.S. 322, 336 (2003); Slack v. McDaniel, 529 U.S.

473, 484 (2000); Rose v. Lee, 252 F.3d 676, 683 (4th Cir. 2001).

We   have   independently   reviewed    the    record    and   conclude   that

Deleston has not made the requisite showing.            Accordingly, we deny

Deleston’s motion for a certificate of appealability and dismiss

the appeal.     We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.



                                                                   DISMISSED




                                     - 2 -